Citation Nr: 1804977	
Decision Date: 01/25/18    Archive Date: 02/05/18

DOCKET NO.  14-14 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to higher initial ratings for degenerative disc disease of the lumbosacral spine, rated 10 percent prior to January 4, 2016 and 20 percent thereafter.

2.  Entitlement to special monthly compensation (SMC) based on the need for aid and attendance.

[The matters of entitlement to annual clothing allowances based on use of a back brace in 2015 and on use of a right hand crutch in 2015 are the subject of a separate decision.]


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel



INTRODUCTION

The Veteran served on active duty from September 1987 to November 1987, and from May 1988 to May 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which assigned an initial noncompensable rating, effective August 1, 2005, and a 10 percent rating effective October 31, 2005, for the Veteran's service-connected low back disability.  

In a March 2014 rating decision, the RO assigned the 10 percent rating, effective August 1, 2005.  A February 2016 rating decision increased the rating to 20 percent from January 4, 2016.  

A rating decision dated in July 2017 denied the Veteran's claim for SMC based on the need for aid and attendance.

Additional VA medical records were received in December 2017, after the issuance of the February 2016 statement of the case (SOC) and certification of the back claim to the Board.  These records are essentially cumulative/redundant of the evidence of record such that neither a supplemental statement of the case (SSOC), as set forth in 38 C.F.R. § 19.37 (a), nor a solicitation of a waiver, as set forth in 38 C.F.R. § 20.1304 (c), is necessary.

The issue of entitlement to aid and attendance is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  Prior to January 4, 2016, the Veteran's lumbar spine disability was manifested by forward flexion limited to 80 degrees but without ankylosis of any segment of the spine or physician-prescribed bed rest.

2.  From January 4, 2016, the Veteran's lumbar spine disability was manifested by forward flexion limited to 40 degrees but without ankylosis of any segment of the spine or physician-prescribed bed rest.


CONCLUSIONS OF LAW

The criteria for an initial schedular disability rating in excess of 10 percent for degenerative disc disease of the lumbar spine prior to January 4, 2016; and 20 percent thereafter have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C. § 5103(a) (2012); 38 C.F.R. § 3.159(b) (2017).  In this case, the Veteran was provided with complete notice in November 2008 and May 2017 letters.  

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159(c).  The record also reflects that VA has made reasonable efforts to obtain all relevant records pertinent to the matters on appeal, including the Veteran's VA and private treatment records.  The Veteran underwent VA examinations in July 2011, July 2013, January 2016, and May 2017.  Taken together, the examination reports provide the medical information needed to address the rating criteria relevant to the appeal.  Thus, VA's duty to assist has been met.  

Rating of Back Disability

Disability evaluations are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities.  38 U.S.C. § 1155 (2012); 38 C.F.R. Part 4 (2017).  Separate rating codes identify various disabilities.  38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).

When evaluating disabilities of the musculoskeletal system, an evaluation of the extent of disability present also includes consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment, and the effect of pain on the functional abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  In other words, when rated for limitation of motion, a higher rating may be assigned if there is additional limitation of motion from pain or limited motion on repeated use of the joint.  A finding of functional loss due to pain must be "supported by adequate pathology and evidenced by the visible behavior of the claimant."  38 C.F.R. § 4.40.

Service connection was originally granted for a low back disorder in a December 2011 Board decision.  A December 2011 rating decision assigned an initial noncompensable rating, effective August 1, 2005, and a 10 percent rating effective October 31, 2005.  A March 2014 rating decision assigned the 10 percent rating from August 1, 2005.  A February 2016 rating decision increased the rating to 20 percent from January 4, 2016.

Disabilities of the spine (other than IVDS when evaluated on the basis of incapacitating episodes) are to be rated under the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2017).  These criteria are to be applied irrespective of whether there are symptoms such as pain (whether or not it radiates), stiffness, or aching in the affected area of the spine, and they "are meant to encompass and take into account the presence of pain, stiffness, or aching, which are generally present when there is a disability of the spine."  68 Fed. Reg. 51, 454 (Aug. 27, 2003).  Any associated objective neurologic abnormalities are to be rated separately from orthopedic manifestations under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Note (1) (2017).

Under the General Rating Formula, a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  Any associated objective neurologic abnormalities are evaluated separately under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Note (1).

Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Note (2), General Rating Formula, 38 C.F.R. § 4.71a, Plate V (2017).

Alternatively, under the IVDS Formula for intervertebral disc syndrome, a 10 percent disability rating is warranted when there are incapacitating episodes having a total duration of at least 1 week but less than 2 weeks during the past 12 months.  A 20 percent rating is warranted for IVDS with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent rating is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A maximum 60 percent rating is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months is warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome which requires bed rest prescribed by a physician and treatment by a physician.  Id.  

Evidence

On VA examination in July 2011, the Veteran described daily low back pain and stiffness.  He used a back brace.  Examination showed lumbar flattening.  There was no guarding, spasm, weakness, tenderness, pain with motion, or muscle atrophy.  There was no weakness or paresthesias in both lower extremities.  There was no sensory deficit to light touch and pinprick in both lower extremities.  Deep tendon reflexes were two plus and symmetrical in both lower extremities.  

Active range of motion of the lumbar spine was:  Forward flexion, zero to 80 degrees; lateral flexion to the right, zero to 30 degrees; lateral flexion to the left, zero to 30 degrees; rotation to the right, zero to 30 degrees; rotation to the left, zero to 30 degrees; extension, zero to 30 degrees.  There was no objective evidence of pain on active motion or following repetitive motion.  X-rays showed mild degenerative disc changes at L3-4 and L4-5.  There were no incapacitating episodes.  

On VA examination in July 2013, the Veteran described his back pain as moderate.  He reported he was unable to sit or stand for any extended periods of time due to his chronic back pain.  He reported flare-ups of low back pain two to three times per week.  

Initial range of motion of the lumbar spine was:  Forward flexion to 90 degrees; lateral flexion to the right to 30 degrees; lateral flexion to the left to 30 degrees; rotation to the right to 30 degrees; rotation to the left to 30 degrees; extension to 30 degrees.  

After three repetitions, range of motion was:  Forward flexion to 85 degrees; lateral flexion to the right to 25 degrees; lateral flexion to the left to 25 degrees; rotation to the right to 25 degrees; rotation to the left to 25 degrees; extension to 25 degrees.  

There was no guarding or muscle spasm.  Muscle strength was normal and there was no muscle atrophy.  Sensory examination was normal.  Deep tendon reflexes were 2+ bilaterally.  Straight leg raising test was negative bilaterally.  There was no radiculopathy and no other neurologic abnormalities.  The examiner diagnosed degenerative joint disease and degenerative disc disease of the lumbar spine.  The examiner noted that the Veteran's functional impairment consisted of less movement than normal and pain on movement of the low back.  The examiner also indicated that the Veteran had no incapacitating episodes of disc disease.  

In April 2014 correspondence, the Veteran's former spouse, who also identified herself as a registered nurse supervisor, stated that over the years the Veteran had endured a significant amount of functional loss, and noted that, at times, his back pain was so severe that he was incapacitated for at least 2.5 hours each time, twice a day, for seven days a week.

On VA examination conducted January 4, 2016, the Veteran reported that he was "incapacitated" for about four hours a day, "an hour and a half to four hours a day (total) where I have to lay the hell still."  He reported that he used a shower chair.  His wife helped him a lot with his daily care.  The Veteran reported that he could not stand for very long.  He could drive about 20 minutes before needing to rest.  He reported that he could not have physical therapy for his back because his back bothered him too much to drive to the facility.  

The examiner stated that the Veteran was standing, rather than sitting, in the lobby prior to being called back for the examination.  The Veteran reported that he was currently having a flare-up.  He spent most of the interview/exam either standing, pacing or laying on the exam table.  The Veteran was specifically asked about pain/numbness/tingling anywhere besides his back, and he stated he did not have this.  He later stated that the pain sometimes gets "so bad it goes down the right leg."  He reported that he had gotten used to this problem with the leg and no longer thought much about it.  The Veteran reported that he "can't carry, bend, etc.  States that he uses a reaching device ('grabber') to pick things up.  'Twisting is out of the question.'  Has trouble getting up from laying position.  Has tried multiple techniques to make it easier to get up."

Initial range of motion was:  forward flexion, zero to 40 degrees; extension, zero to 25 degrees; right lateral flexion, zero to 25 degrees; left lateral flexion, zero to 25 degrees; right lateral rotation, zero to 35 degrees; and left lateral rotation, zero to 35 degrees.  The examiner stated that pain was noted on examination but did not result in/cause functional loss.  There was evidence of pain with weight bearing and objective evidence of localized tenderness on palpation of the lumbar spine.  Pain resulted in additional loss of function or range of motion after three repetitions.  Range of motion after three repetitions was: forward flexion, zero to 40 degrees; extension, zero to 15 degrees; right lateral flexion, zero to 25 degrees; left lateral flexion, zero to 25 degrees; right lateral rotation, zero to 40 degrees; and left lateral rotation, zero to 50 degrees.  There was no guarding or muscle spasm of the thoracolumbar spine.  Muscle strength was normal and there was no muscle atrophy.  Knee and ankle reflexes were 1+ bilaterally.  Sensory examination was normal and straight leg raising test was negative bilaterally.  There was no radiculopathy and no ankylosis.  There were no other neurological abnormalities and the Veteran did not have IVDS.  The Veteran used a back brace daily.  

Analysis

Prior to January 4, 2016, the record fails to demonstrate forward flexion of the thoracolumbar spine of 60 degrees or less; or, a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  The July 2011 VA examiner noted 80 degrees of flexion and the July 2013 VA examiner noted 85 degrees of flexion.  No muscle spasm or guarding was noted on either examination.  

Thus, a 20 percent disability rating is not warranted for the orthopedic manifestations of the service-connected lumbar spine disability based on objective measurements during that time period.  The VA examination reports indicated that there was no additional functional loss equivalent to less than 60 degrees of flexion even with consideration of painful motion, flare-ups and repetition.  Thus, the Veteran's range of motion and pain limitations are accounted for by the 10 percent rating and a higher 20 percent schedular rating is not warranted during that time period.  See DeLuca, 8 Vet. App. at 205; Mitchell, 25 Vet. App. at 36-37; see also 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, DC 5237.  Moreover, the evidence does not show that the Veteran had any ankylosis of the thoracolumbar spine as he retained motion and it was expressly not shown on examination.

The evidence of record further fails to show any evidence of physician- prescribed bed rest as due to IVDS during the period; the January 2011 and January 2013 VA examiners specifically noted that there were no incapacitating episodes.  Therefore a schedular disability rating in excess of 10 percent under DC 5243 is not warranted. 

Finally, as the evidence shows that the Veteran did not exhibit any associated objective neurologic abnormalities prior to January 4, 2016, a separate rating for such disabilities is not warranted.  

The January 4, 2016 VA examination report provides the first objective evidence of limitation of flexion of less than 60 degrees.  This provided the basis for the 20 percent rating assigned by the RO from that date.

The January 2016 examiner noted flexion to 40 degrees, including after repetitions.  The record fails to demonstrate limitation of forward flexion to 30 degrees or less or favorable ankylosis.  Thus, a 40 percent disability rating is not warranted for the orthopedic manifestations of the service-connected lumbar spine disability based on objective measurements.  The VA examination report indicated that there was no additional functional loss equivalent to less than 30 degrees of flexion even with consideration of painful motion, flare-ups and repetition.  Thus, the Veteran's range of motion and pain limitations are accounted for by the 20 percent rating and a higher 40 percent schedular rating is not warranted.  See DeLuca, 8 Vet. App. at 205; Mitchell, 25 Vet. App. at 36-37; see also 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, DC 5237.  Moreover, the evidence does not show that the Veteran had any ankylosis of the thoracolumbar spine as he retained motion and it was expressly not shown on examination.

The evidence of record further fails to show any evidence of physician prescribed bed rest as due to IVDS; the January 2016 VA examiner specifically noted that IVDS was not present.  Therefore a schedular disability rating in excess of 20 percent under DC 5243 is not warranted.  Finally, as the evidence shows that the Veteran did not exhibit any associated objective neurologic abnormalities, a separate rating for such disabilities is not warranted.  

Higher ratings are not warranted for any period on appeal.  38 U.S.C. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  There are no additional expressly or reasonably raised issues presented on the record.


ORDER

Higher initial ratings for degenerative disc disease of the lumbosacral spine, rated 10 percent prior to January 4, 2016 and 20 percent thereafter, are denied.

REMAND

The Veteran seeks SMC based on the need for aid and attendance.  While additional delay is unfortunate, the Board finds further development is required before the Veteran's claim is decided.

Additional evidence was received at the RO in December 2017, after the issuance of the December 2017 SOC and certification of this issue to the Board.  The additional evidence consists of a letter from the Veteran's wife and VA treatment records dated from March 2015 through December 2017.  

VA regulations require the AOJ to furnish the Veteran an SSOC if the AOJ receives additional pertinent evidence after an SOC or the most recent SSOC is issued and before the appeal is certified to the Board.  38 C.F.R. § 19.31 (2016).  Any pertinent evidence submitted by a claimant or his representative after an appeal is certified to the Board must be referred to the AOJ, unless such evidence is accompanied by a waiver of consideration by the AOJ or the Board determines that the benefit(s) to which the evidence relates may be fully allowed on appeal without such referral.  38 C.F.R. § 20.1304 (c) (2016).  The Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, § 501, Pub L. 112-154, 126 Stat. 1165 (August 6, 2012), however, amended 38 U.S.C.A. § 7105 by adding new paragraph (e) and providing that if new evidence is submitted with or after a Substantive Appeal received on or after February 2, 2013, then it is subject to initial review by the Board unless the Veteran explicitly requests AOJ consideration.  See 38 U.S.C.A. § 7105 (e) (2017).

The December 2017 letter was submitted by the Veteran and is a duplicate of an April 2014 letter already considered.  The December 2017 SOC shows that VA treatment records through June 2017 only were considered; thus there are nearly 6 months of VA treatment records not considered by the RO.  These records appear to be relevant to the SMC claim.  To the extent that the Veteran could waive AOJ consideration in the first instance of VA-generated evidence such as outpatient treatment records, he has not done so.  

Accordingly, the case is REMANDED for the following action:

Readjudicate the issue of entitlement to SMC based on the need for aid and attendance in light of VA treatment records dated from June 2017 through December 2017.  If the benefit sought is not granted, the Veteran should be furnished with a SSOC and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


